Citation Nr: 0803860	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of left mandible fracture. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  He also had U.S. Naval Reserve membership for multiple 
years beginning in or about 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in November 
2007.  A transcript is in the claims folder. 

The veteran had also perfected an appeal of a claim for 
service connection for sterility, claimed as due to radiation 
exposure in service.  However, by a signed writing submitted 
at the hearing in November 2007, the veteran withdrew that 
appeal.  Accordingly, there is no longer a case in 
controversy for review by the Board as to that issue.


FINDINGS OF FACT

1.  A current lower back disorder did not develop in service, 
and is not otherwise causally related to service.  

2.  Arthritis of the low back is not shown to have been 
present in service, or to a disabling degree within the first 
post-service year.  

3.  The veteran does not have current disabling residuals of 
a left mandible fracture; moderate displacement of the 
mandible is not shown by the evidence. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder on a direct basis are not met; the criteria for 
service connection for arthritis of the low back on a 
presumptive basis are not met.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2007).

2.  The criteria for a rating above the zero percent assigned 
for residuals of left mandible fracture are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 9904 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a SOC 
or a supplemental statement of the case (SSOC).  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a December 2003 letter addressing issues herein 
adjudicated, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims for service 
connection for a lower back disorder and a compensable 
evaluation for residuals of left mandible fracture.  This 
letter satisfied all four notice requirements of the VCAA, 
and addressed evidence required to support both of those 
claims.  See 38 C.F.R. Parts 3 and 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to submit pertinent evidence, and was 
specifically asked to submit any evidence in his possession.  
He was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, although the VCAA notice letters did not 
address the downstream issues of initial rating and effective 
date as pertinent to the appellant's claims, such errors are 
harmless because the appealed claims for service connection 
and increased rating are here denied.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
December 2003 VCAA letter requested that the veteran advise 
of any VA and/or private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  

VA records and the veteran's SMRs have been obtained and 
associated with the claims folder.  The veteran provided 
authorization for no additional private medical sources.  His 
representative submitted in December 2007 some private CT and 
x-ray reports in support of the claims, with waiver of RO 
review prior to Board adjudication.  All records received 
were associated with the claims folder, and the veteran was 
duly informed, including by the VCAA letter, the appealed 
August 2004 rating action, an April 2005 SOC, and a September 
2005 SSOC, of records obtained in furtherance of his claims, 
and thus by implication of records not obtained.  The veteran 
was adequately informed of the importance of obtaining all 
relevant records.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was also duly afforded official examinations 
addressing his claimed residuals of left mandible fracture, 
in February 2003 prior to the current claim, and more 
recently in August 2005.  These examination reports 
adequately address the residuals of left mandible fracture, 
and are sufficient, taken together with all evidence of 
record, for the present adjudication of the residuals of left 
mandible fracture claim.  

The VA examiner in August 2005 noted that he did not have 
SMRs available for review regarding the residuals of left 
mandible fracture.  The claims folder plainly contains SMRs 
addressing this disorder, and hence the VA examiner, absent a 
statement by that examiner to the contrary, may be discerned 
not to have had the claims folder available for review when 
he examined the veteran.  However, the examiner did note the 
veteran's self-reported history, which appears to have been 
accurate with respect to the fracture, and did conduct a 
comprehensive oral examination, noting the veteran's numerous 
missing teeth, his cavities in his remaining teeth, the 
presence of an upper denture, and findings as reflective of 
the absence of disability associated with mandibular 
fracture, including by review of panoramic x-rays.  The 
examiner noted the absence of impairment in movement or 
functioning associated with the mandible.  Hence, there 
appears to be no reasonable possibility that review of the 
prior medical records would change those findings, and 
accordingly no reasonable possibility that such a review by 
the examiner would further the veteran's claim.  Absent any 
reasonable possibility of furthering the claim, remand for a 
further examination benefited by review of the claims folder 
is not necessary to fulfill the duty to assist the veteran 
including pursuant to the VCAA.

The veteran was not afforded a VA examination to address his 
claim for service connection for a lower back disorder.  The 
Board must consider whether a VA examination is warranted to 
address the veteran's claim for service connection for a 
lower back disorder.  The Court of Appeals for Veterans 
Claims, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
recognized in 38 C.F.R. § 3.159(c)(4) a three-pronged test 
for ascertaining whether a VA examination is warranted to 
address a claim for service connection.  The regulation 
provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2007).   The third prong of 38 
C.F.R. § 3.159(c)(4)(i), requires a VA examination to address 
the question of etiology as related to service, when the 
veteran presents a claim for service connection and meets the 
low threshold requirement that he "indicate" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410, 418-419 
(2006) (citing McLendon).

In this case, a current low back disorder with arthritis is 
established by recent VA treatment records and submitted 
recent private X-rays, satisfying 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  The SMRs reflect that the veteran was 
briefly treated in service for back muscle spasm, without in-
service evidence of underlying back disability or injury or 
chronic back disability.  However, even this acute muscle 
treatment may serve to satisfy 38 C.F.R. § 3.159 
(c)(4)(i)(B).  However, the requisite that evidence 
"indicates" current disability or symptoms be related to 
service is not met here.  Rather, the veteran testified at 
his November 2007 hearing that he did not recall having been 
treated for his back in service, that he was not treated for 
his back following his in-service automobile accident, and 
that he believed that his current back disorder stemmed from 
a different automobile accident in 1995. 

Thus, while the veteran in his original claim in October 2003 
stated that he believed that his current lower back disorder 
was associated with his in-service automobile accident, his 
subsequent hearing testimony effectively negated any such 
indication.  Given this failure to so indicate that current 
back disability was related to service, and in light of the 
evidence of record, as discussed below, weighing against a 
chronic back disorder being present in service or for years 
post service or otherwise being related to service, the 
criterion that evidence indicate an association to service is 
not met.  38 C.F.R. § 3.159(c)(4)(i)(C).  Hence, a VA 
examination in furtherance of the claim for service 
connection for lower back disorder is not here required to 
fulfill the VCAA duty to assist prior to Board adjudication.  
38 C.F.R. § 3.159(c)(4)(i).  

The veteran and his representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions, as well as by testimony before the undersigned 
Veterans Law Judge at the Travel Board hearing.  There is no 
indication that the veteran or his representative has 
expressed a further desire to address his claims which has 
not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; see Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Service Connection for Low Back Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

The SMRs show that in October 1966 the veteran was seen over 
a period of two days for muscle spasms and pain of the back, 
for which he received Robaxin treatment.  There is no in-
service evidence of any recurrence of back pain, or of any 
back disability.  

VA treatment records reflect current back disability.  A May 
2004 treatment record noted the presence of low back pain 
secondary to spinal stenosis.  However, these VA treatment 
records do not reflect any contention by the veteran, or 
evidence found, of any association between the veteran's 
service and any current back disorder.  

An October 2003 VA X-ray report found a slight anterior 
compression of a single vertebra which "does not appear to 
be acute."  Assessments also included grade-I 
spondylolisthesis of L4 on L5, and mild 
degenerative/osteoarthritic changes, slight disc space 
narrowing, and small anterolateral osteophytes at L3 through 
L5.  

The veteran testified at his November 2007 hearing that he 
did not recall ever having been treated for his back in 
service.  He testified that over the one-month 
hospitalization following his automobile accident they did 
not treat him for his back.  Rather, he testified that he had 
difficulty with his back while working as a machine operator 
at a machine shop three or four years after service, and 
sought treatment at that time.  

The veteran added that he had surgery on his back in 2001, 
and also was hospitalized at the Dublin VA hospital in 2001 
or 2002.  Regarding a Dublin VA CT scan report noting an old 
mild compression fracture of the spine, the veteran testified 
that post service he had been in a couple of automobile 
accidents, but these involved whiplash from being hit from 
behind, and were thus different from the accident in service 
when he was thrown under the dash and broke his jaw.  

In response to further questioning by the undersigned at the 
hearing, the veteran testified that he had undergone private 
hospitalization in Macon, Georgia, in 1999 following one of 
his automobile accidents, when his car was hit on the 
passenger side while turning left.  However, he did not 
believe that he had suffered any back injury at that time.  
Rather, he expressed his belief that his back injury stemmed 
from an earlier automobile accident, in 1995, when he was in 
a compact car and was rear-ended.  He added that he had 
sustained a whiplash injury from that accident, and was 
hospitalized at a private hospital in Macon, Georgia.  

At his hearing, the veteran noted the records already 
obtained from the Dublin VA hospital from July 2001 through 
July 2004, and from the Augusta VAMC from October 2003 
through December 2004.  He testified that he had not received 
more recent treatment for his back.  

The veteran stated at the hearing that he would attempt to 
obtain private hospitalization records from 1990 to the 
present from the Macon, Georgia, hospital where he said he 
had received treatment following his private automobile 
accidents.  In December 2007, the veteran's representative 
submitted a private radiology report dated in October 2003, 
with waiver of RO review of that evidence.  The report 
contains an assessment, based on lumbosacral X-rays, of 
moderate hypertrophic spondylosis and mild degenerative disc 
disease at L3-L4 and L4-L5.  The report contained no finding 
of any fractures or residuals of fractures of the spine.  

Despite the veteran's representative's contentions at the 
hearing, the October 2003 VA X-ray findings inform of a 
single slight vertebra fracture, assessed as not reflecting 
acute injury.  There is, in essence, no evidence of record 
reflecting any causal link between the veteran's automobile 
accident in service, or his service generally, and a current 
back disorder.  The in-service records reflecting treatment 
for muscle spasm and back pain in October 1966 do not reflect 
other than acute treatment for an acute muscular condition.  
The veteran contends that his back disorder is associated 
with his in-service automobile accident, but again, there is 
no evidence of back injury or impairment in in-service 
treatment records following that accident.  The veteran does 
not contend that he otherwise injured his back in service, 
and there is no evidence presented reflecting any chronic 
back disability in service or continuing from service to the 
present, or that current back disability is related to his 
period of service.  

The veteran's contention of a causal association between his 
automobile accident in service and a current back disorder 
cannot serve to support the claim, because such a question of 
medical causation is a medical question not subject to lay 
knowledge.  See Espiritu; cf. Jandreau.  

Also, there is no evidence of arthritis of the lower back 
within the first post-service year to support the claim on a 
first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Accordingly, with the preponderance of the evidence against 
the claim for service connection for a lower back disorder, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for Increased Evaluation for Service-Connected 
Residuals of Left Mandible Fracture 

The veteran contends that his residuals of left mandible 
fracture have increased in severity so as to warrant an 
increased evaluation from the previously assigned zero 
percent.  The Board here addresses the claim for the current 
rating period, beginning from the October 3, 2003, date of 
receipt of claim for increase.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In the present case, no impairment of functioning of a joint 
is shown as a result of the residuals of left mandible 
fracture, by the weight of the evidence, including VA 
examination reports in February 2003 and August 2005, and VA 
treatment records and X-ray findings, as addressed further 
below.  Hence, a higher disability rating based on functional 
aspects of joint-related impairment, inclusive of pain, pain 
on undertaking motion, weakened movement, fatigability, and 
incoordination, are not warranted in this case.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca. 

The veteran's service-connected residuals of left mandible 
fracture have been appropriately rated under Diagnostic Code 
(DC) 9904, for malunion of the mandible.  Under that code, a 
zero percent disability evaluation is assigned for slight 
displacement, 10 percent is assigned moderate displacement, 
and 20 percent is assigned for severe displacement.  
38 C.F.R. §  4.150, DC 9904.  A note following that code 
informs that the rating is to be based on the degree of 
motion and loss of masticatory function.  

The SMRs reflect that in October 1966 the veteran was in an 
automobile accident and fractured his left mandible.  Upon 
hospitalization through early December 1966, the veteran's 
mandible was immobilized, resulting in bony union of the 
fracture, and normal occlusion and excursion of the mandible 
once the immobilization ligatures were removed.  Upon 
examinations in November 1974, January 1977, January 1978, 
and June 1978, associated with his membership in the U.S. 
Naval Reserve, no residual mandibular impairments were noted, 
and none were recorded in corresponding reports of medical 
history.  

The veteran was afforded a VA examination to address his 
residuals of left mandible fracture in February 2003.  The 
examiner noted that the veteran had mild pain upon excursion, 
and had a small partial denture that he did not wear because 
it caused pain in the soft tissues.  The examiner added that 
the veteran had failed to get the denture adjusted.   
Multiple missing teeth were also noted.  The veteran could 
open his mouth to approximately 42 millimeters, and had right 
excursion of zero to 10 millimeters, and left excursion of 
zero to 8 millimeters.  Regarding bone loss, the examiner 
noted that the mandible appeared to be intact with adequate 
width and height to support a replacement partial denture.  
The examiner concluded that the mandible appeared intact, 
with no significant callus from the past fracture.  

The veteran was afforded a further VA examination to address 
his residuals of left mandible fracture in August 2005, based 
on his complaint in his October 2003 claim that his jaw 
condition had deteriorated and teeth on the left had been 
removed.  However, upon obtaining x-rays and examining the 
veteran, the August 2005 VA examiner noted most teeth were 
missing and a complete upper denture was in place, but found 
no evidence of any residuals of left mandible fracture 
affecting functioning.  Rather, the examiner found full 
mandibular range of motion without restriction or midline 
deviations, no temporomandibular joint pain, bone loss 
consistent with the veteran's edentulous condition without 
abnormal topographic defects, and no X-ray evidence of 
mandibular malunion.  The examiner did note dental caries in 
three of the veteran's four remaining teeth, and recommended 
restoration of the remaining teeth, making a new lower 
partial denture, and making a new upper denture.

At his November 2007 hearing, the veteran testified that he 
had problems with eating and completing a meal because his 
jaw hurt when he chewed.  He also reported that he had an 
upper palate condition that presented difficulties.  However, 
he testified that his jaw did not lock, and that he had no 
difficulty opening or closing his mouth.  He added that he 
did not recall whether he had lost teeth due to his 
automobile accident in service.  He did report having some 
dental work done in the past, including as associated with 
lost teeth, an upper dental plate, and a crown.  He added 
that he had not been to a dentist in the past three or four 
years, despite the left side of his mouth currently bothering 
him.  

Also at the hearing, the veteran contended that more 
significant disability associated with the residuals of jaw 
fracture might be reflected in private dental treatment 
records.  The veteran reported that he would obtain such 
records and submit them through his representative.  At his 
request, the claims file was held open for 60 days after the 
hearing for that purpose.  However, no dental treatment 
records have been submitted.  

Based on the evidence of record and the veteran's own 
statements and testimony, the weight of the evidence is 
against finding an increase in severity of his residuals of 
left mandible fracture.  Rather, the weight of the evidence 
is to the effect that there is no residual disability 
associated with the veteran's in-service mandibular fracture.  
Disability as complained-of by the veteran has been 
attributed medically to the veteran's edentulous status and 
inadequate dental care, with a current need for a new upper 
denture and lower partial, as well as restoration of 
hisremaining teeth.  Accordingly, the preponderance of the 
evidence is against the presence of moderate displacement of 
the mandible, as would warrant a 10 percent evaluation on 
that basis, and is otherwise against other disability 
associated with residuals of left mandible fracture as a 
basis for assignment of a compensable evaluation for 
residuals of left mandible fracture.  38 C.F.R. §  4.105, DC 
9904.

The Board has reviewed the entire record and finds that the 
noncompensable rating assigned by virtue of this decision for 
residuals of left mandible fracture reflects the most 
disabling this disorder has been since the October 3, 2003, 
date of receipt of claim for increase.  Thus, the Board 
concludes that a staged rating for this disorder is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation for 
the veteran's service-connected residuals of left mandible 
fracture for the entire rating period in question, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied. 

Entitlement to an increased (compensable) evaluation for 
residuals of left mandible fracture is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


